                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 CHRISTOPHER LEE MICHELSON,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:20-cv-00363-MR
                                       )
                 vs.                   )
                                       )
 QUINTIN MILLER, et al.,               )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 27, 2021 Order.

                                               July 27, 2021




         Case 1:20-cv-00363-MR Document 13 Filed 07/27/21 Page 1 of 1
